Name: COMMISSION REGULATION (EC) No 1756/95 of 19 July 1995 specifying the extent to which applications lodged in June 1995 for import licences in respect of young male bovine animals for fattening may be accepted
 Type: Regulation
 Subject Matter: trade;  tariff policy;  agricultural activity;  means of agricultural production;  international trade
 Date Published: nan

 No L 170/ 10 I EN I 20 . 7. 95Official Journal of the European Communities COMMISSION REGULATION (EC) No 1756/95 of 19 July 1995 specifying the extent to which applications lodged in June 1995 for import licences in respect of young male bovine animals for fattening may be accepted HAS ADOPTED THIS REGULATION : Article 1 All applications for import rights made in Member States other than Italy and Greece pursuant to Article 4 (3) of Regulation (EC) No 1462/95 are hereby met to the extent of 0,385 % of the quantity requested. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 1462/95 of 27 June 1995 opening and providing for the administration of an import tariff quota for young male bovine animals for fattening (1 July 1995 to 30 June 1996) and repealing Regulation (EEC) No 612/77 ('), and in particular Article 4 (4) thereof, Whereas Article 1 ( 1 ) of Regulation (EC) No 1462/95 lays down the number of young male bovine animals which may be imported on special terms during 1995/96 ; whereas applications for import rights result in the issuing of licences in accordance with the provisions of this Regulation, Article 2 This Regulation shall enter into force on 20 July 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 19 July 1995. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 144, 28 . 6. 1995, p. 6.